Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims filed on 08/15/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 13-14, 16-17, 20, 25 and 34-36 has /have been amended with no new matter added, claims 1-12 and 24 were previously cancelled, claim 37 has /have been added.  Accordingly, claims 13-23 and 25-37 are pending in the application.  An action on the merits for claims 13-23 and 25-37 are as follow.
The previous Claim Objections, 112(a) and 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims and the specification with no new matter added.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Under the detailed description page 5, line 12 of the Specification filed in at 08/16/2022, “element 30” are not shown in any Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-23 and 25-37 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “the coating in the first electrically heatable zone” in line 11, rendering the claim indefinite. It is unclear what the relation between this the coating and a transparent, electrically conductive coating layer as mentioned in line 4 are?
Claim 23 recites the limitation “the electrically conductive coating” in line 3, rendering the claim indefinite. It is unclear what the relation between this the electrically conductive coating and a transparent, electrically conductive coating layer as mentioned in line 4 of claim 1 are?
Claim 25 recites the limitation “the coating in the first electrically heatable zone” in last to the fourth line, rendering the claim indefinite. It is unclear what the relation between this the coating and a transparent, electrically conductive coating layer as mentioned in line 4 of claim 13 are?
Claim 34 recites the limitation “the coating in the first electrically heatable zone” in last to the third line, rendering the claim indefinite. It is unclear what the relation between this the coating and a transparent, electrically conductive coating layer as mentioned in line 4 are?
Claim 37 recites the limitation “substantially” in line 2.  The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(B) III. E.).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-23 and 25-37 are rejected under 35 U.S.C. 103 as being unpatentable over Koontz (EP 0 524 537 A2) in view of Choi et al. (US 2011/0017727 A1).  
Regarding Independent Claim 13, Koontz discloses an electrically heatable glazing panel comprising: 
a substrate (windshield 10/ 110, Figs 1-3 respectively); and
a first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) comprising:
i) a transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively),
ii) first and second spaced bus bars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) adapted to supply electrical voltage (power source 34/ 134/ 234, Figs 1-3 respectively) across the transparent, electrically conductive coating layer (see Figs 1-3), and
iii) a conductive pathway defined between the first and the second spaced bus bars (the conducive pathway between each first and second busbars 22 and 24/ 140 and 142/ 240 and 242 respectively shown under Figs 1-3);
and, wherein the first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) is delimited by a windshield wiper rest area (Title: Coated windshield with special heating circuit for wiper arm storage area. Clearly, the heating area 26/ 126/ 226 delimited by the wiper arm storage area as shown under Figs 1-3 respectively).
Koontz teaches the invention as claimed and as discussed above; except wherein the conductive pathway is provided by a pattern of coated and decoated regions in the transparent, electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone.
Choi et al. teach a front window (front window for...such as vehicles, [0075]) with conductive pathway is provided (conductive heating line pattern of the heating element, Fig 7, [0013]) by a pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koontz with Choi et al.’s further teaching of wherein the conductive pathway (“the conductive pathway” taught by Koontz already) is provided by a pattern of coated and decoated regions in the transparent, electrically conductive coating layer of the first electrically heatable zone (“the transparent, electrically conductive coating layer of the first electrically heatable zone” taught by Koontz already) to affect electrical resistivity of the coating in the first electrically heatable zone; because all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Regarding Independent Claim 25, Koontz discloses a heatable laminated vehicle windshield window (windshield 10/ 110 is installed in a vehicle, P 3 line 22, Figs 1-3 respectively) comprising: 
first and second glass sheets (an outer glass 12, inner glass 14, Fig 1) joined together by a thermoplastic interlayer (a plastic interlayer 16, Fig 1);
a transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively) on a surface of the first glass sheet 12 (see Fig 1),
a first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) comprising: 
i) a portion of the transparent, electrically conductive coating layer (see Figs 1-3 respectively),
ii) first and second spaced bus bars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) and located at least in a wiper rest area delimiting the first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively), the first and second spaced bus bars adapted to supply electrical voltage (power source 34/ 134/ 234, Figs 1-3 respectively) across the transparent, electrically conductive coating layer (see Figs 1-3), and
iii) a conductive pathway defined between the first and the second spaced bus bars (the conducive path way between each first and second busbars in Figs 1-3 respectively);
Koontz teaches the invention as claimed and as discussed above; except wherein the conductive pathway is provided by a pattern of coated and decoated regions in the transparent, electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone, and wherein each coated region is configured to have a non-uniform width over a length of such coated region.
Choi et al. teach a front window (front window for...such as a vehicles, [0075]) with conductive pathway is provided (conductive heating line pattern of the heating element, Fig 7, [0013]) by a pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7), and wherein each coated region is configured to have a non-uniform width over a length of such coated region (the heating line may be in the range of ±3 micrometers in the case of the line width, [0071]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koontz with Choi et al.’s further teaching of wherein the conductive pathway (“the conductive pathway” taught by Koontz already) is provided by a pattern of coated and decoated regions in the transparent, electrically conductive coating layer of the first electrically heatable zone (“the transparent, electrically conductive coating layer of the first electrically heatable zone” taught by Koontz already) to affect electrical resistivity of the coating in the first electrically heatable zone, and wherein each coated region is configured to have a non-uniform width over a length of such coated region; because all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Regarding Independent Claim 34, Koontz discloses an electrically heatable glazing panel comprising: 
a substrate (windshield 10/ 110, Figs 1-3 respectively); and
a first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) comprising:
i) a transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively),
ii) first and second spaced bus bars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) adapted to supply electrical voltage (power source 34/ 134/ 234, Figs 1-3 respectively) across the transparent, electrically conductive coating layer (see Figs 1-3), and
iii) a conductive pathway defined between the first and the second spaced bus bars (the conducive path way between each first and second busbars in respectively Figs 1-3);
Koontz teaches the invention as claimed and as discussed above; except wherein the conductive pathway is provided by a pattern of coated and decoated regions in the transparent, electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone, and wherein a width of the coated regions is between 500 μm and 5 mm.
Choi et al. teach a front window (front window for...such as vehicles, [0075]) with conductive pathway is provided (conductive heating line pattern of the heating element, Fig 7, [0013]) by a pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7), and with a width of the coated regions (line width of the conductive heating line …100 micrometers, 30 micrometers, 25 micrometers, 5 micrometers or more. The interval between the lines …200 micrometers to 0.65 mm, [0071]); Choi et al. do not explicitly teach that a width of the coated regions is between 500 μm and 5 mm. However, it would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange a width of the coated regions is between 500 μm and 5 mm, since such a configuration would have involved a mere change in the width of a component, a change in width is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also, applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well while arrangement of the width of the coated regions is not between 500 μm and 5 mm.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koontz with Choi et al.’s further teaching of wherein the conductive pathway (“the conductive pathway” taught by Koontz already) is provided by a pattern of coated and decoated regions in the transparent, electrically conductive coating layer of the first electrically heatable zone (“the transparent, electrically conductive coating layer of the first electrically heatable zone” taught by Koontz already) to affect electrical resistivity of the coating in the first electrically heatable zone, and wherein a width of the coated regions is between 500 μm and 5 mm; because all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi et al. for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Regarding Claims 14-17, 20-23 and 35-37, Koontz in view of Choi et al. teach the invention as claimed and as discussed above; Koontz further teaches:
Claim 14, wherein the electrically heatable glazing panel is a heating laminated vehicle windshield window comprising two glass sheets joined together by a thermoplastic interlayer (glass ply 12 and 14, plastic interlayer16, Figs 1, Scanned P 3 line 15), comprising the transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively) covering most of a surface of a windshield glass sheet electrically powered by busbars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) located at least in a wiper rest area delimiting the at least the first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively); 
Claim 15, wherein the at least first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) extends substantially in the wiper rest area on a lower edge of the electrically heatable glazing panel (Title: windshield with special heating circuit for wiper arm storage area); 
Claim 16, wherein the busbars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) are located at least horizontally along the windshield wiper rest area and from either side of the first and second electrically heatable zones along a length of a lower edge of the electrically heatable glazing panel (see Figs 1-3 respectively); 
Claim 17, wherein the pattern within the transparent, electrically conductive coating layer of the at least first electrically heatable zone is obtained by applying a mask on a glass sheet (masking areas of the bent glass, scanned P 6 line 38) during coating the transparent, electrically conductive coating layer (applying the coating for the vision area and storage arear heating circuits, scanned P 6 line 48-50); 
Claim 20, wherein the transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively) has a resistance between 0.5 and 25 ohms/square (see Table 1: R: film surface resistivity (ohms/square) between 4 and 25, scanned P 4); 
Claim 21, wherein the electrically heatable glazing panel is thermally toughened (the coated area has heat screening properties, scanned P 3 line 18); 
Claim 22, wherein the electrically heatable glazing panel is laminated (for laminated windshields, scanned P 3 line 14-18); 
Claim 23, further comprising a second electrically heatable zone, wherein the first and the second electrically heatable zones are continuously electrically connected by the electrically conductive coating (see the different electrically heatable zones are continuously electrically connected by the electroconductive coating 18/ 118/ 218, Figs 1-3 respectively).
Claim 35, wherein the transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively) covers at least 60% of the electrically heatable glazing panel (see Figs 1-3).
Claim 36, wherein the transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively) covers at least 60% of the electrically heatable glazing panel (see Figs 1-3) but does not cover: (i) a communication window (a communication window at the top of 18/ 118/ 218, Figs 1-3 respectively; Note: as mentioned in P 14 line 1-5 of the specification, the communication window for data transmission, camera vision, rain sensor field, which is known to the person skilled in the art); and (ii) optionally a non-coated edge region (can be any uncoated area of 21/ 121/ 221 at the bottom of 18/ 118/ 218, Figs 1-3 respectively).
Claim 37, wherein the first and second spaced bus bars are substantially parallel (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively).
Regarding Claims 18-19 and 27-33, Koontz in view of Choi et al. teach the invention as claimed and as discussed above; except the limitations of Clams 18-19 and 27-33. Choi et al. further teaches: 
Claim 18, wherein the pattern (a pattern of coated and decoated regions in Fig 7) includes a succession of parallel patterns having a form of a succession of zigzag or sinusoid lines forms (see the succession of parallel patterns of a succession of zigzag or sinusoid lines forms in Fig 7); 
Claim 19, wherein the pattern is located in position of the electrically heatable glazing panel (front window for...such as vehicles, [0075]). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koontz in view of Choi et al. with Choi et al.’s further teaching of the limitations under Clams 18-19; because Choi et al. teach, in Para. [0008], of providing heating element with a previously set desired pattern using various methods and still having excellent heating performance at a low voltage; 
Claim 27, wherein a width of the coated regions (line width of the conductive heating line …100 micrometers, 30 micrometers, 25 micrometers, 5 micrometers or more. The interval between the lines …200 micrometers to 0.65 mm, [0071]); Choi do not explicitly disclose that a width of the coated regions is between 500 μm and 5 mm; however It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange a width of the coated regions is between 500 μm and 5 mm, since such a configurations would have involved a mere change in the width of a component, a change in width is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also, applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well while arrangement of the width of the coated regions is not between 500 μm and 5 mm. 
Claim 28, wherein the pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7) comprises a series of parallel and identical coated regions (a series of parallel and identical coated regions, Fig 7); 
Claim 29, wherein the pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7) comprises a series of parallel and identical coated regions (a series of parallel and identical coated regions, Fig 7).
Claim 30, wherein a width of the coated regions (line width of the conductive heating line …100 micrometers, 30 micrometers, 25 micrometers, 5 micrometers or more. The interval between the lines …200 micrometers to 0.65 mm, [0071]); Choi do not explicitly disclose that a width of the coated regions is between 500 μm and 5 mm; however It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange a width of the coated regions is between 500 μm and 5 mm, since such a configurations would have involved a mere change in the width of a component, a change in width is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well while arrangement of the width of the coated regions is not between 500 μm and 5 mm. 
Claim 31, wherein the pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7) comprises a series of parallel and identical coated regions (a series of parallel and identical coated regions, Fig 7); 
Claim 32, wherein the pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7) comprises a series of parallel and identical coated regions (a series of parallel and identical coated regions, Fig 7).
Claim 33, wherein the width of each coated region varies along its length in parallel with width variations in adjacent coated regions (the line widths and line intervals of the printing pattern may be different from each other, [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koontz with Choi et al.’s further teaching of Claims 27-33 because all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi et al. for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Regarding Claim 26, Koontz in view of Choi et al. teach the invention as claimed and as discussed above; Koontz further discloses, wherein the first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) extends substantially in the wiper rest area on a lower edge of the first glass sheet (in the wiper rest area on a lower edge of outer glass sheet 12, Fig 1).
Response to Arguments
Applicant’s arguments filed 08/15/2022 have been fully considered but they are not persuasive. The same prior art used under the Final Rejection (04/15/2022) been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “With respect to claim 13, in the response to arguments section on page 21 of the November 3, 2021, Office Action, the Office Action argued that Koontz and Choi disclosed all of the claim features and that "'Applicant is simply attacking B [Choi?] in isolation." Applicant respectfully disagrees. Applicant is not attacking Choi in isolation. The focus of Applicant's disagreement relates to the Office Action" s asserted motivation to combine Koontz and Choi. As noted previously, Fig. 7 of Choi is a comparative example. See ,r [0086). Choi teaches against this pattern in Fig. 7 because a straight line running through the pattern has no variation in distance between intersection points and such lack of variation can lead to problematic optical distortions from oncoming lights. See, Choi ,i,i [0003], [0005], and [0019]. Further, claim 13 claims a particular pattern in the wiper rest area. Choi's pattern is directed towards the viewable part of the windscreen for seeing the road and outside environment, which ·would be understood by those of ordinary skill in the an to be outside of the wiper rest area. For these reasons, a person of ordinary skill in the art would have no reason to combine Fig. 7 of Choi with Koontz”.
The examiner’s response: The combination of Koontz in view of Choi et al. fully disclosed all the limitations as recited, and satisfying all the structural limitations in the independent claim 13 as set forth in this office action shown above.  The purpose of bring in the secondary reference Choi et al. is only to replace the Stonehouse’ device: wherein the conductive pathway (“the conductive pathway” taught by Koontz already) is provided by a pattern of coated and decoated regions (conductive heating line pattern of the heating element, Figs 6-7, [0013]) in the transparent, electrically conductive coating layer of the first electrically heatable zone (“the transparent, electrically conductive coating layer of the first electrically heatable zone” taught by Koontz already) to affect electrical resistivity of the coating in the first electrically heatable zone; because Choi et al. teach a motivation in [0003] of providing a heating element that is not well visible, can minimize side effects by diffraction and interference of single light source after sunset and has excellent heating performance at a low voltage; and all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B). Therefore, the examiner maintains the rejection.
B. The applicant's argument on Remarks, namely “With respect to the non-unifom1 patterns in claim 25, Applicant submits that the Office Action does not give adequate weight to the statements in the Gillard Declaration and refers to its prior arguments. Similarly, with respect to claim 34, Applicant has previously argued why the claimed pattern is not merely a matter of obvious design choice, and refers to its prior arguments”.
The examiner’s response: With no proper reference cited, it is unclear what exactly this argument for? and the Gillard Declaration are not been mentioned in the 04/22/2022 amendment at all. Since the combination of Koontz in view of Choi et al. fully disclosed all the limitations as recited, and satisfying all the structural limitations in the claims as set forth in this office action shown above, the examiner maintains the rejection.  During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761